IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2130
                             Filed October 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYLER AUSTIN SUTTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Gregory A. Hulse,

Judge.



      Tyler Sutton appeals his sentence, following a guilty plea, to burglary in

the third degree. SENTENCE AFFIRMED IN PART, VACATED IN PART, AND

REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Michael K. Jacobsen, County Attorney, and Kelly T. Bennett and Scott

W. Nicholson, Assistant County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


VOGEL, Judge.

       Tyler Sutton appeals his sentence, following a guilty plea, to burglary in

the third degree. He asserts the district court erred when it did not cite adequate

reasons for requiring him to reside at the residential facility.        He further

challenges the imposition of a $10 surcharge. We conclude the district court did

not abuse its discretion when ordering Sutton to reside in the residential facility.

However, the imposition of the surcharge constituted an illegal sentence.

Consequently, we affirm all but the portion of the sentence imposing the

surcharge and remand for correction of the sentencing order.

       On December 15, 2014, Sutton pleaded guilty to burglary in the third

degree, in violation of Iowa Code sections 713.1 and 713.6A (2013). The district

court accepted the plea agreement and suspended the five-year sentence but

ordered Sutton to serve time in a residential facility.    It also imposed a $10

surcharge for the drug abuse resistance education (DARE) program.            Sutton

appeals.

       We review challenges to the sentence imposed by the district court for an

abuse of discretion. State v. Valin, 724 N.W.2d 440, 444 (Iowa 2006). We

review challenges to the legality of a sentence for errors at law.         State v.

Rodriguez, 804 N.W.2d 844, 854 (Iowa 2011).

       Sutton first challenges the court’s order that he reside in the residential

facility, arguing the “boilerplate” language was not enough to satisfy the

requirements of Iowa Rule of Criminal Procedure 2.23(3)(d).             During the

sentencing colloquy, the district court stated:
                                          3


              The court has a number of sentencing options, which would
       include confinement in prison, or ordering confinement, suspending
       sentence and placing defendant on probation under such rules and
       regulations as might be appropriate. Defendant has stated to the
       court that he is not requesting a deferred judgment or sentence.
              In determining the appropriate sentence, I have considered
       the defendant’s age, his prior record, his employment
       circumstances, his family circumstances, the nature of the offense,
       and all other information contained in the presentence investigation
       report. I have considered all this information in light of protection to
       the community from further offenses by this defendant and what
       sentence will provide maximum opportunity for his rehabilitation.
       Further, I have considered any treatment, physical or mental, drug
       or other, which he may need.
              ....
              As a further condition of probation, defendant is ordered to
       reside at the residential facility until maximum benefits have been
       achieved . . . . Defendant shall be in the custody of the Jasper
       County Sherriff until space is available at the residential facility.

During the sentencing hearing, the district court also acknowledged having

reviewed the record, including the presentence investigation report, and only

“appropriate” information contained within the victim impact statement. In his

request for a suspended sentence, defense counsel detailed Sutton’s current

circumstances.

       On our review of this record, it is apparent the district court considered the

proper factors and then adequately stated them on the record when imposing its

sentence. See Iowa Code § 901.5. Moreover, the court does not need to give

specific reasons as to why it imposed each element of the sentence. See State

v. Johnson, 445 N.W.2d 337, 343 (Iowa 1989). Consequently, we conclude the

district court did not abuse its discretion when ordering Sutton to serve time in

the residential facility.

       Sutton also argues, and the State agrees, that the court improperly

imposed a $10 surcharge for the DARE program. This was an illegal sentence
                                        4


given Sutton’s crime did not meet the requirements which a DARE surcharge

should be imposed. See Iowa Code § 911.2. Consequently, we reverse this

portion of the court’s sentencing order and remand so a new order may be

entered in conformance with this opinion.

      SENTENCE       AFFIRMED      IN   PART,   VACATED   IN   PART,   AND

REMANDED FOR RESENTENCING.